Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 18th day of
September, 2007, is entered into by and between Curis, Inc., a Delaware
corporation (the “Company”), and Daniel R. Passeri (the “Employee”). The
Agreement is intended to comply with the applicable provisions of Section 409A
of the Internal Revenue Code of 1986, as amended, and the final Treasury
regulations and guidance issued thereunder (“Section 409A”).

The Company desires to continue to employ the Employee, and the Employee desires
to continue to be employed by the Company. In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Term of Employment. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on September 18,
2007 (the “Commencement Date”) and ending on December 31, 2012 (such period, as
it may be extended, the “Employment Period”), unless sooner terminated in
accordance with the provisions of Section 4. This Employment Agreement will
remain in force and effect throughout the term of the Employment Period. The
Employee’s employment with the Company may be terminated by either the Company
or the Employee at any time subject only to the severance provisions contained
in Section 5 hereof.

2. Position.

(a) The Employee shall serve as President and Chief Executive Officer of the
Company. The Employee shall have duties and authority consistent with his
position as President and Chief Executive Officer and as may be assigned from
time to time by the Board of Directors of the Company (the “Board”). The
Employee shall report to, and be subject to the supervision of, the Board. The
Employee agrees to devote his entire business time to the business and interests
of the Company during the Employment Period.

(b) During the Employment Period, the Company shall use its best efforts to
cause the election of the Employee to the Board. Upon termination of the
Employment Period, the Employee shall be deemed to have automatically resigned
as a member of the Board; such resignation shall be effective immediately
without the requirement of any further written notice.

(c) The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time by the Company.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, a base salary of
$400,000 per annum. Such salary shall be subject to annual review by the Board.



--------------------------------------------------------------------------------

3.2 Bonus. The Compensation Committee has the authority to award discretionary
annual cash bonuses to the executive officers of the Company, including the
Employee. Any bonus awarded shall be based on the achievement of specific
objectives established by the Board. Such bonus (if any) will be paid in the
form of cash or Company stock, as determined by the Compensation Committee.

3.3 Fringe Benefits. The Employee shall be entitled to participate in all
medical and other benefit programs that the Company establishes and makes
available to its employees, if any, to the extent that Employee’s position,
tenure, salary, age, health and other qualifications make him eligible to
participate. The Employee shall be entitled to four weeks paid vacation per
year.

3.4 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Employee of documentation, expense statements, receipts, vouchers and/or such
other supporting information as the Company may request, provided, however, that
the maximum amount available for such travel, entertainment and other expenses
may be fixed in advance by the Board. Notwithstanding the foregoing, (i) the
expenses eligible for reimbursement in one taxable year may not affect the
expenses eligible for reimbursement in any other taxable year, (ii) such
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expenses were incurred, and (iii) the
right to reimbursement is not subject to liquidation or exchange for another
benefit.

3.5 Withholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholdings.

4. Termination of Employment Period.

(a) The employment of the Employee by the Company pursuant to this Agreement
shall terminate upon the expiration of the Employment Period.

(b) The Company has the right to terminate the Employee’s employment under this
Agreement, by notice to the Employee in writing at any time (i) for Cause (as
defined below), (ii) without Cause for any or no reason, or (iii) due to the
Disability (as defined below) of the Employee. Any such termination shall be
effective upon the date of such notice to the Employee or such other date as may
be specified in such notice.

(c) Employee’s employment under this Agreement shall terminate immediately upon
the Employee’s death.

(d) The Employee shall have the right to terminate his employment under this
Agreement (i) for any reason or no reason upon sixty (60) days’ prior written
notice to the Company or (ii) for Good Reason (as defined below) upon thirty
(30) days’ prior written notice specifying such Good Reason.

(e) As used in this Agreement, the terms below shall have the following
meanings:

 

2



--------------------------------------------------------------------------------

(i) “Cause” shall mean (a) a good faith finding by the Company that (i) the
Employee has breached this Agreement and has failed to remedy such failure
within thirty (30) days after notice thereof to the Employee, or (ii) the
Employee has engaged in dishonesty, gross negligence or misconduct, or (b) the
conviction of the Employee of, or the entry of a pleading of guilty or nolo
contendere by the Employee to, any crime involving moral turpitude or any
felony.

(ii) “Good Reason” shall mean (a) any material diminution in the Employee’s
authority, duties or responsibilities; (b) any material reduction in his annual
base salary; (c) any material breach by the Company of this Agreement; or
(d) any requirement by the Company or of any person in control of the Company
that the location at which the Employee performs his principal duties for the
Company be changed to a new location that is more than forty (40) miles from the
current principal location of the Company, provided that (i) the Employee
provides the Company with notice of the condition described above within 90 days
after the initial existence of the condition; (ii) such condition is not
remedied by the Company within 30 days after receiving the notice and (iii) the
Employee separates from service with the Company within 2 years following the
initial existence of the condition.

(iii) “Disability” shall be deemed to occur if, as a result of the Employee’s
incapacity due to physical or mental illness, the Employee shall have been
absent from the full-time performance of his duties with the Company for six
(6) consecutive months.

(iv) “Change in Control Event” shall mean:

(1) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (3) of this definition; or

(2) Such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a

 

3



--------------------------------------------------------------------------------

successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Agreement by the Board or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or

(3) The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation or other form of entity in such Business Combination
(which shall include, without limitation, a corporation which as a result of
such transaction owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (such resulting or
acquiring corporation or entity is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

5. Compensation upon Termination.

(a) Subject to Section 5(e), in the event the Employee’s employment terminates
as a result of a voluntary termination by the Employee for Good Reason, or a
termination by the Company without Cause, upon execution of a general release of
all claims against the Company, its employees, officers, directors and agents,
in a form drafted by the Company, the Employee shall receive: (i) his base
salary accrued through the last day of his employment with the Company payable
in a lump sum amount with the next regular payroll cycle following his
termination of employment, (ii) twelve (12) monthly payments each equal in
amount to one-twelfth (1/12th) of the Employee’s then base salary, reduced by
all applicable taxes and withholdings, in accordance with the Company’s then
current payroll policies and

 

4



--------------------------------------------------------------------------------

practices and (iii) the medical and other benefits provided to him pursuant to
the first sentence of Section 3.3 as an Employee of the Company will cease upon
termination and the Employee will immediately become eligible for continuation
of medical/dental coverage pursuant to COBRA. The Company will pay any
difference between the COBRA premium and the amount the Employee would otherwise
be responsible for with respect to the medical and dental coverage elected for a
period of twelve (12) months from the date of such termination or as long as the
Employee is eligible for COBRA, whichever period is shorter. At the end of this
period, the Employee is eligible to continue coverage for the balance of the
statutory period under COBRA, provided that the Employee pays the COBRA premium.

(b) In the event the Employee’s employment terminates as a result of the
expiration of the Employment Period, by the Company for Cause, by the Employee
without Good Reason or due to the death or Disability of the Employee, the
Company shall pay to the Employee only his base salary accrued through the last
day of his employment. Such payment will be paid in a lump sum with the next
regular payroll cycle following his termination of employment.

(c) Subject to Section 5(e), in the event the Employee’s employment terminates
as a result of termination of the Employee by the Company or its successor
without Cause, or by the Employee for Good Reason, within twelve (12) months
following a Change in Control Event, upon execution by the Employee of a general
release of all claims against the Company, its employees, officers, directors
and agents, in a form drafted by the Company, the Employee shall receive (i) his
base salary accrued through the last day of his employment with the Company
payable in a lump sum amount with the next regular payroll cycle following his
termination of employment; (ii) twelve (12) monthly payments each equal in
amount to one-twelfth (1/12th) of the Employee’s then base salary, reduced by
all applicable taxes and withholdings, in accordance with the Company’s then
current payroll policies and practices and (iii) the medical and other benefits
provided to him pursuant to the first sentence of Section 3.3 as an Employee of
the Company will cease upon termination and the Employee will immediately become
eligible for continuation of medical/dental coverage pursuant to COBRA. The
Company will pay any difference between the COBRA premium and the amount the
Employee would otherwise be responsible for with respect to the medical and
dental coverage elected for a period of twelve (12) months from the date of such
termination or as long as the Employee is eligible for COBRA, whichever period
is shorter. At the end of this period, the Employee is eligible to continue
coverage for the balance of the statutory period under COBRA, provided that
Employee pays the COBRA premium. For purposes of this paragraph, the Employee’s
“Base Salary” shall be the greater of the amount in effect either immediately
prior to the Change in Control Event or the termination date of Employee’s
employment. The benefits provided under this Section 5(c) shall be in lieu of
any benefits the Employee would have otherwise been entitled to pursuant to
Section 5(a).

(d) The Employee shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise.

(e) The following rules shall apply with respect to distribution of the payments
and benefits, if any, to be provided to the Employee under this Section 5:

 

5



--------------------------------------------------------------------------------

(i) It is intended that each installment of the payments and benefits provided
under Section 5 shall be treated as a separate “payment” for purposes of
Section 409A. Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A;

(ii) If, as of the date of the “separation from service” of the Employee from
the Company, the Employee is not a “specified employee” (each within the meaning
of Section 409A), then each installment of the payments and benefits shall be
made on the dates and terms set forth in Section 5; and

(iii) If, as of the date of the “separation from service” of the Employee from
the Company, the Employee is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:

(1) Each installment of the payments and benefits due under Section 5 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Employee’s tax year in which the Employee’s separation from service occurs and
the 15th day of the third month following the end of the Company’s tax year in
which the Employee’s separation from service occurs; and

(2) Each installment of the payments and benefits due under Section 5 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Employee of the Company shall not be paid until the date that is
six months and one day after such separation from service (or, if earlier, the
death of the Employee), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Employee’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service) or Treasury Regulation 1.409A-1(b)(9)(iv) (relating to
reimbursements and certain other separation payments). Such delayed payments
shall bear interest at an annual rate equal to the prime rate as set forth in
the Eastern edition of the Wall Street Journal on the Employee’s date of
termination of employment, from the date of termination of employment to the
date of payment. Any installments that qualify

 

6



--------------------------------------------------------------------------------

for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year of the Employee
following the taxable year of the Employee in which the separation from service
occurs.

6. Notices. All notices, instructions, demands, claims, requests and other
communications given hereunder or in connection herewith shall be in writing.
Any such communication shall be sent either (a) by registered or certified mail,
return receipt requested, postage prepaid, or (b) via a reputable nationwide
overnight courier service, in each case to the address set forth below. Any such
communication shall be deemed to have been delivered two business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service.

 

To the Company:

  

Curis, Inc.

45 Moulton Street

Cambridge, Massachusetts 02138

Facsimile: (617) 503-6501

Attention: Chief Financial Officer

To the Employee:

  

Daniel R. Passeri

70 Fox Run

Duxbury, MA 02332

Either party hereto may give any notice, instruction, demand, claim, request or
other communication hereunder using any other means (including personal
delivery, expedited courier, messenger service, telecopy, telex, ordinary mail
or electronic mail), but no such communication shall be deemed to have been duly
given unless and until it actually is received by the party for which it is
intended. Either party hereto may change the address to which notices,
instructions, demands, claims, requests and other communications hereunder are
to be delivered by giving the other party hereto notice in the manner set forth
in this Section 6.

7. Entire Agreement. This Agreement hereto in respect of the subject matter
contained herein supersedes all prior agreements, whether oral or written, by
any officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit the Employee’s rights under Delaware law or the Company’s
Certificate of Incorporation or By-Laws.

8. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

9. Governing Law. Except as set forth in Section 13.14, the Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to principles of conflicts of laws. Except
as set forth in Section 13.16, any action, suit, or other legal proceeding which
is commenced to resolve any matter arising under or relating to any provision of
the Agreement shall be commenced only in a court of the

 

7



--------------------------------------------------------------------------------

Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.

10. Successors and Assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform the Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in the
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid which assumes and agrees to perform the
Agreement, by operation of law or otherwise.

11. Miscellaneous.

11.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

11.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

11.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

12. No Duty to Seek Employment. The Employee and the Company acknowledge and
agree that nothing contained in this Agreement shall be construed as requiring
the Employee to seek or accept alternative or replacement employment in the
event of his termination of employment by the Company for any reason, and no
payment or benefit payable hereunder shall be conditioned on the Employee’s
seeking or accepting such alternative or replacement employment.

13. Indemnification. Upon the later of (1) six years after the date that the
Employee shall have ceased to serve as an Employee officer of the Company or, at
the request of the Company, as a director, officer, partner, trustee, member,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company or other enterprise or (2) the final termination of
all Proceedings (as defined below) pending on the date set forth in clause
(1) in respect of which the Employee is granted rights of indemnification or
advancement of Expenses (as defined below) hereunder and of any proceeding
commenced by the Employee pursuant to Section 13.8 of this Agreement relating
thereto, the Company shall provide indemnification to the Employee as follows:

13.1 Indemnification in Third-Party Proceedings. The Company shall indemnify the
Employee in accordance with the provisions of this Section 13.1 if the Employee
was or is a party to or threatened to be made a party to or otherwise involved
in any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor) by

 

8



--------------------------------------------------------------------------------

reason of the Employee’s Corporate Status or by reason of any action alleged to
have been taken or omitted in connection therewith, against all Expenses,
judgments, fines, penalties and amounts paid in settlement actually and
reasonably incurred by or on behalf of the Employee in connection with such
Proceeding, if the Employee acted in good faith and in a manner which the
Employee reasonably believed to be in, or not opposed to, the best interests of
the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe that his or her conduct was unlawful. The termination of any
Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Employee did not act in good faith and in a manner which the Employee
reasonably believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal Proceeding, had reasonable cause to
believe that his or her conduct was unlawful.

13.2 Indemnification in Proceedings by or in the Right of the Company. The
Company shall indemnify the Employee in accordance with the provisions of this
Section 13.2 if the Employee was or is a party to or threatened to be made a
party to or otherwise involved in any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the Employee’s Corporate
Status (as defined below) or by reason of any action alleged to have been taken
or omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Employee in connection with such Proceeding, if the Employee
acted in good faith and in a manner which the Employee reasonably believed to be
in, or not opposed to, the best interests of the Company, except that no
indemnification shall be made under this Section 13.2 in respect of any claim,
issue, or matter as to which the Employee shall have been adjudged to be liable
to the Company, unless, and only to the extent, that the Court of Chancery of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of such liability but in view of
all the circumstances of the case, the Employee is fairly and reasonably
entitled to indemnity for such Expenses as the Court of Chancery or such other
court shall deem proper.

13.3 Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 13.8, the Company
shall not indemnify the Employee in connection with a Proceeding (or part
thereof) initiated by the Employee unless the initiation thereof was approved by
the Board of the Company. Notwithstanding anything to the contrary in this
Agreement, the Company shall not indemnify the Employee to the extent the
Employee is reimbursed from the proceeds of insurance, and in the event the
Company makes any indemnification payments to the Employee and the Employee is
subsequently reimbursed from the proceeds of insurance, the Employee shall
promptly refund such indemnification payments to the Company to the extent of
such insurance reimbursement.

13.4 Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Employee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, the Employee shall be indemnified
against all Expenses incurred by or on behalf of Employee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Employee, (ii) an adjudication

 

9



--------------------------------------------------------------------------------

that the Employee was liable to the Company, (iii) a plea of guilty or nolo
contendere by the Employee, (iv) an adjudication that Employee did not act in
good faith and in a manner the Employee reasonably believed to be in or not
opposed to the best interests of the Company, and (v) with respect to any
criminal proceeding, an adjudication that the Employee had reasonable cause to
believe his or her conduct was unlawful, the Employee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.

13.5 Notification and Defense of Claim. As a condition precedent to the
Employee’s right to be indemnified, the Employee must notify the Company in
writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Company is so
notified, the Company will be entitled to participate therein at its own expense
and/or to assume the defense thereof at its own expense, with legal counsel
reasonably acceptable to the Employee. After notice from the Company to the
Employee of its election so to assume such defense, the Company shall not be
liable to the Employee for any legal or other expenses subsequently incurred by
the Employee in connection with such Proceeding, other than as provided below in
this Section 13.5. The Employee shall have the right to employ his or her own
counsel in connection with such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of the Employee unless (i) the employment of
counsel by the Employee has been authorized by the Company, (ii) counsel to the
Employee shall have reasonably concluded that there may be a conflict of
interest or position on any significant issue between the Company and the
Employee in the conduct of the defense of such Proceeding or (iii) the Company
shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases the fees and expenses of counsel for the
Employee shall be at the expense of the Company, except as otherwise expressly
provided by this Agreement. The Company shall not be entitled, without the
consent of the Employee, to assume the defense of any claim brought by or in the
right of the Company or as to which counsel for the Employee shall have
reasonably made the conclusion provided for in clause (ii) above. The Company
shall not be required to indemnify the Employee under this Agreement for any
amounts paid in settlement of any Proceeding effected without its written
consent. The Company shall not settle any Proceeding in any manner which would
impose any penalty or limitation on the Employee without the Employee’s written
consent. Neither the Company nor the Employee will unreasonably withhold or
delay their consent to any proposed settlement.

13.6 Advancement of Expenses. Subject to the provisions of Section 13.7 of this
Agreement, in the event that the Company does not assume the defense pursuant to
Section 13.5 of this Agreement of any Proceeding of which the Company receives
notice under this Agreement, any Expenses incurred by or on behalf of the
Employee in defending such Proceeding shall be paid by the Company in advance of
the final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by or on behalf of the Employee in advance of the final
disposition of such Proceeding shall be made only upon receipt of an undertaking
by or on behalf of the Employee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Employee is not entitled to be
indemnified by the Company as authorized in this Agreement. Such undertaking
shall be accepted without reference to the financial ability of the Employee to
make repayment.

 

10



--------------------------------------------------------------------------------

13.7 Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to Sections 13.1, 13.2, 13.4 or 13.6 of this
Agreement, the Employee shall submit to the Company a written request. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 30 days after receipt by the Company of the written request of the
Employee, unless with respect to requests under Sections 13.1, 13.2 or 13.6 the
Company determines within such 30-day period that the Employee did not meet the
applicable standard of conduct set forth in Section 13.1 or 13.2, as the case
may be. Such determination, and any determination that advanced Expenses must be
repaid to the Company, shall be made in each instance (i) by a majority vote of
the directors of the Company consisting of persons who are not at that time
parties to the Proceeding (“disinterested directors”), whether or not a quorum,
(ii) by a committee of disinterested directors designated by a majority vote of
disinterested directors, whether or not a quorum, (iii) if there are no
disinterested directors, or if the disinterested directors so direct, by
independent legal counsel (who may, to the extent permitted by applicable law,
be regular legal counsel to the Company) in a written opinion, or (iv) by the
stockholders of the Company.

13.8 Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Employee in any court of
competent jurisdiction. Unless otherwise required by law, the burden of proving
that indemnification is not appropriate shall be on the Company. Neither the
failure of the Company to have made a determination prior to the commencement of
such action that indemnification is proper in the circumstances because the
Employee has met the applicable standard of conduct, nor an actual determination
by the Company pursuant to Section 13.7 that the Employee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Employee has not met the applicable standard of conduct.
The Employee’s expenses (of the type described in the definition of “Expenses”
below) reasonably incurred in connection with successfully establishing the
Employee’s right to indemnification, in whole or in part, in any such Proceeding
shall also be indemnified by the Company.

13.9 Partial Indemnification. If the Employee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by or on behalf of the Employee in connection with any
Proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Employee for the portion of such Expenses, judgments,
fines, penalties or amounts paid in settlement to which the Employee is
entitled.

13.10 Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Employee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

13.11 Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Employee may be entitled under the Company’s
Certification of Incorporation, the By-Laws, any other agreement, any vote of
stockholders or disinterested

 

11



--------------------------------------------------------------------------------

directors, the General Corporation Law of Delaware, any other law (common or
statutory), or otherwise, both as to action in the Employee’s official capacity
and as to action in another capacity while holding office for the Company.
Nothing contained in this Agreement shall be deemed to prohibit the Company from
purchasing and maintaining insurance, at its expense, to protect itself or the
Employee against any expense, liability or loss incurred by it or the Employee
in any such capacity, or arising out of the Employee’s status as such, whether
or not the Employee would be indemnified against such expense, liability or loss
under this Agreement; provided that the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Employee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

13.12 Definitions. As used in this Section 13:

(i) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.

(ii) The term “Corporate Status” shall mean the status of a person who is or was
a director or officer of the Company, or is or was serving, or has agreed to
serve, at the request of the Company, as a director, officer, partner, trustee,
member, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.

(iii) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against the Employee or amounts paid in settlement
in connection with such matters. Notwithstanding any provision of this Section
to the contrary, (i) the expenses eligible for reimbursement may not affect the
expenses eligible for reimbursement in any other taxable year, (ii) such
reimbursement must be made on or before the last day of the year following the
year in which the expenses was incurred, and (iii) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

(iv) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

12



--------------------------------------------------------------------------------

13.13 Savings Clause. If this Section 13 or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify the Employee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Section 13 that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

13.14 Applicable Law. Notwithstanding anything herein to the contrary, this
Section 13 shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware. The Employee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Company, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Employee shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.

13.15 Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement in order to induce the Employee to continue to serve as an
officer of the Company, among other things, and acknowledges that the Employee
is relying upon this Agreement in continuing in such capacity.

13.16 Consent to Suit. In the case of any dispute under or in connection with
this Section 13, the Employee may only bring suit against the Company in the
Court of Chancery of the State of Delaware. The Employee hereby consents to the
exclusive jurisdiction and venue of the courts of the State of Delaware, and the
Employee hereby waives any claim the Employee may have at any time as to forum
non conveniens with respect to such venue. The Company shall have the right to
institute any legal action arising out of or relating to this Section 13 in any
court of competent jurisdiction. Any judgment entered against either of the
parties in any proceeding hereunder may be entered and enforced by any court of
competent jurisdiction.

14. Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with the provisions of Section 409A and the Agreement shall, to the
extent practicable, be construed in accordance therewith. Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required in order to comply with Section 409A. Notwithstanding the
foregoing, to the extent that the Agreement or any payment or benefit hereunder
shall be deemed not to comply with Section 409A, then neither the Company, the
Board of Directors nor its or their designees or agents shall be liable to the
Employee or any other person for any actions, decisions or determinations made
in good faith.

15. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CURIS, INC. By:  

/s/ Michael P. Gray

Name:   Michael P. Gray Title:   Chief Financial Officer EMPLOYEE By:  

/s/ Daniel R. Passeri

  Daniel R. Passeri

 

14